Citation Nr: 1206302	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  08-31 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION


The Veteran served on active duty from September 1965 to August 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2007  rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee, that granted service connection for PTSD and assigned an initial 50-percent rating, effective in September 2005.  The Veteran perfected an appeal of his initial rating.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On his VA Form 9, dated in September 2008, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  An October 2008, pre-certification review by the former representative reflects that a request for a hearing before a Decision Review Officer at the Agency of Original Jurisdiction (AOJ).

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  The RO shall schedule a hearing as requested before a Decision Review Officer at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran of the date and time scheduled.  

2.  Thereafter, the RO shall determine if the Veteran still desires a Board hearing at the Board's Central Offices in Washington, DC.

3.  The AOJ should then re-adjudicate the claim.  If the decision on the claim remains in any way adverse to the Veteran, he and his representative, if any, should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response. 

No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


